Title: To James Madison from Robert Montgomery, 11 March 1803
From: Montgomery, Robert
To: Madison, James


					
						Sir
						Alicante 11th. March 1803
					
					Since I had the honor of addressing you under the 2d Current, I have not received any of your favors, or has any circumstance occured here worthy of your attention.  No Enemy from the Coast of Barbary has appeared to molest our Trading Vessels.
					The purport of the present is only to cover the List of arrivals for the last Six Months which being all I have to trouble you with, I have the honor to be with due esteem and respect Sir Your Obedient and very Humble Servant
					
						Robt. Montgomery
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
